951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Lee ESPENSHADE, Appellant,v.DEPARTMENT OF ARMY, et al.
Nos. 90-5411, 90-5412.
United States Court of Appeals, District of Columbia Circuit.
Jan. 8, 1992.Rehearing Denied March 17, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellant's response to this court's October 21, 1991 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's order filed October 12, 1990 dismissing Espenshade's claims against Pennsylvania State University;  George W. Crowther;  George T. Harrell;  Evan G. Pattishall, Jr.;   Bryce Jordan;  Sandia Corporation;  Irwin Welber;  AT & T;  Robert E. Allen;  Hershey Trust Company;  Hershey National Bank;  Los Alamos Scientific Laboratory;  and the law firm of McQuaide, Blasko, et al.;   and enjoining Espenshade from filing any further lawsuit against any of the defendants named in his complaints which relates to any legal or factual issue that was raised or could have been raised in his complaints, absent leave of court, be affirmed, for the reasons stated by the district court.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.